Citation Nr: 1036450	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  03-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder, dysthymic 
disorder, and/or dementia.

2.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to 
December 1978.

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Waco, Texas. 

In May 2004, the Veteran and a witness testified before a 
Decision Review Officer in Waco, Texas.  A transcript of that 
hearing is of record.

These matters were previously before the Board in April 2006 and 
September 2007 and were remanded for further development.  They 
were again before the Board in February 2009, at which time the 
Board denied the claim for entitlement to service connection for 
psychiatric disability, and remanded the claim for entitlement to 
service connection for a left leg disability.  The Veteran 
appealed the February 2009 Board decision pertaining to the 
psychiatric issue to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in March 2010, the 
Court vacated the Board's February 2009 decision with regard to 
the psychiatric issue and remanded that issue to the Board for 
development consistent with a Joint Motion for Remand (JMR).  
Both issues have now returned to the Board for further appellate 
consideration. 

The issue of entitlement to service connection for a psychiatric 
disability, to include major depressive disorder, dysthymic 
disorder, and/or dementia  is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent credible clinical evidence of record weighs 
against a finding that the Veteran has a left leg disability 
causally related to active service.

2.  The Veteran is not credible with regard to the onset of a 
current left leg disability.


CONCLUSION OF LAW

A left leg disability was not incurred in, or aggravated by, 
active service, nor may it be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, and 3.326(a) 
(2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  

VA satisfied its duty to notify by means of January 2003 and May 
2006 letters to the appellant.  The letters informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  The May 2006 
letter notified the Veteran that a disability rating and 
effective date would be assigned in the event of award of the 
benefits sought. 

Because complete VCAA notice in this case was not completed prior 
to the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claims were 
readjudicated thereafter, and the appellant therefore, has not 
been prejudiced.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), Social Security 
Administration records, and VA treatment and examination records.  
Additionally, the claims file contains the Veteran's statements 
in support of his claim, to include his testimony at a DRO 
hearing.  The Board has carefully reviewed his statements and 
concludes that there has been no identification of further 
available evidence not already of record for which VA has a duty 
to obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim, for which VA has a duty to 
obtain.

A VA examination and opinion with respect to the issue of 
entitlement to service connection for a left leg disability was 
obtained in September 2006, with a supplemental opinion in March 
2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA 
examination/opinion obtained in this case is more than adequate, 
as it is predicated on an interview with the Veteran, and a full 
review of the claims file, to include a review of the Veteran's 
STRs and VA examination and treatment records.  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 
252, 254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The Board 
believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of decisions of a 
superior tribunal, the Federal Circuit.

In addition, certain chronic diseases may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying military 
service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2009).

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by service. 38 U.S.C.A. § 1111 (West 2002).

Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304 (as revised 
pursuant to 70 Fed. Reg. 23029 (May 4, 2005)), in order to rebut 
the presumption of soundness on entry into service, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard attaches.  
See Cotant v. Principi, 17 Vet. App. 116 (2003). The Federal 
Circuit has held that "the government must show clear and 
unmistakable evidence of both a preexisting condition and a lack 
of in-service aggravation to overcome the presumption of 
soundness for wartime service under section 1111." Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The first element of a service connection claim is that there 
must be medical evidence of a current disability.  The record 
reflects that the Veteran has been diagnosed with left knee 
strain and left hip strain (See September 2006 VA medical 
records).  Therefore, the Board finds that the first element has 
been met.

The second requirement for service connection, evidence of in-
service incurrence or aggravation of an injury or disease, has 
also been met.  The Veteran's STRs indicate that he was involved 
in a bar fight in Okinawa during which he sustained injuries to 
the left leg.  

The Veteran's STRs reflect that in November 1976 the Veteran 
reported that he had been attacked by a group of Okinawans and 
was kicked and beaten on his left and right legs.  Upon clinical 
examination, it was noted that his left knee was swollen with 
some cuts and was painful to the touch.  The patella was "okay" 
with good leg motion.  An x-ray of the left knee was negative.  
Bruising was noted on the calf and apparently the popliteal area 
of the left knee.  The Veteran was given bed rest with his leg to 
be elevated, and no physical training for five days.  Subsequent 
STRs in November reflect that the Veteran reported that his legs 
were doing well, but were still swollen.  Subsequent STRS deal 
with the right knee, which is not relevant to the issue on 
appeal.  

The Board finds that there is credible evidence that the Veteran 
sustained physical injuries to his left leg while in service.  
The injuries were to the calf and knee; the STRs are negative for 
any complaints of, or treatment for, his left hip.  The report of 
the Veteran's December 1978 physical examination for separation 
purposes reflects that upon clinical examination, the Veteran's 
lower extremities were noted to be normal.  

For the reasons noted below, the Board finds that third 
requirement for service, competent credible evidence of a nexus 
between the Veteran's current disability and an in service 
disease or injury, has not been met.

The Veteran testified at the May 2004 DRO hearing that he has 
problems with his knees since the beating incident.  (See DRO 
hearing transcript, page 2).  He further testified that his legs 
hurt, throb, and are in constant pain.  He stated that he has 
been diagnosed with bilateral leg arthritis and has been given 
pain pills.

August 2000 and July 2003 VA medical records reflect a past 
medical history of osteoarthritis of the left hip, with "pain 
started several months ago"; however, there are no x-rays 
reflecting an actual diagnosis.  A November 2002 VA medical 
record reflects complaints of left leg pain. 

A September 2006 VA examination report reflects that a September 
2005 x-ray of the Veteran's knee was read as no fractures, no 
dislocations, and with joint space maintained.  It was noted that 
the Veteran uses a cane for stability.  There was no 
incoordination, fatigue, or lack of endurance.  There was no 
incoordination .  The examiner noted that the Veteran walks 
slowly, limps, and uses a cane.  He can flex the knee 90 degrees 
without pain, and had 0 degrees of extension with pain.  He had 
subpatellar crepitation of the left knee, negative Lachman's, and 
negative McMurray's.  The cruciate and collateral ligaments 
appeared to be intact.  The diagnoses were strain of the left 
knee and strain of the left hip.  A March 2009 supplemental 
opinion reflects a clinical opinion that the Veteran's November 
1976 injury was a soft tissue injury.  It was further opined that 
this injury would not cause any ongoing symptoms.  The VA 
physician concluded that it is less likely than not that the 
current pain is related to injury in service.  

The report reflects that the Veteran also stated that his left 
hip had been hurting for the last several years with no history 
of any injury.  Upon VA examination in September 2006, there was 
no tenderness on compression of the trochanter.  The examiner 
noted that the Veteran can flex his hip to 45 degrees, can extend 
20 degrees, has 45 degrees of abduction, and 20 degrees of 
adduction without pain.  There was no change in range of motion, 
fatigability, incoordination, endurance, or pain level with 
repetition.  The diagnosis was strain of the left hip.  X-rays of 
the left hip were negative.  The examiner found no evidence of 
osteoarthritis of the left hip and opined that it is less likely 
as not that the hip pain is related to military service.  

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first-hand knowledge (e.g., 
experiencing pain in his legs).  See Clyburn v. West, 12 Vet. 
App.296, 301 (1999).  To this extent, the Board finds that the 
Veteran is competent to report that he has left leg pain.  While 
the Veteran is competent to assert that he has had left leg pain 
since service, the Board finds him less than credible with regard 
to this assertion when considered with the record as a whole.  

There is no clinical evidence that the Veteran complained of, or 
sought treatment for, leg pain for more than 20 years after 
separation from service.  While the Board acknowledges that the 
absence of any corroborating medical evidence supporting 
assertions, in and of itself, does not render lay statements 
incredible, such absence is for consideration in determining 
credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of Veteran's 
lay testimony, but the lack of such evidence does not, in and of 
itself, render the lay testimony incredible).  See also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . a 
layperson is competent to identify the medical condition). 

In addition to the lack of evidence of complaints of left leg 
pain from 1976 to 2000, there is the 1978 clinical finding that 
the Veteran's lower extremities were normal, the August 2000 VA 
medical record which reflects that the Veteran reported that his 
left hip "pain started several months ago", and the September 
2006 VA examination report which reflects that the Veteran stated 
that his left hip had been hurting for the last several years 
with no history of any injury.  Taken together, the evidence is 
against a finding that the Veteran has had left leg pain since 
service, to include a 1976 beating.

In the absence of demonstration of continuity of symptomatology 
by credible evidence, or a competent clinical opinion relating 
the current left leg knee and hip strain to service, the initial 
demonstration approximately 20 years after separation from 
service is too remote to be reasonably related to service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable, and service 
connection for a left leg disability is not warranted. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).
 
The Board acknowledges that the Veteran may believe that his left 
leg disability is causally related to service; however, he has 
not been shown to possess the requisite skills or training 
necessary to be capable of making competent etiological opinions. 
Moreover, the Board finds that the findings and opinions of the 
VA medical examiner, which are based on a physical examination, 
x-rays, and medical training, are more probative than the opinion 
of the Veteran. 


ORDER

Entitlement to service connection for a left leg disability is 
denied.


REMAND

A Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by service. 38 U.S.C.A. § 1111 (West 2002).  There is no evidence 
of record which predates the Veteran's July 1975 report of 
medical history for enlistment purposes.  The July 1975 report 
reflects that the Veteran denied every having had depression or 
excessive worry.  He also denied ever having been treated for a 
mental condition.  The July 1975 report of physical examination 
for enlistment purposes reflects that, upon clinical examination, 
the Veteran's psychiatric condition was noted to be normal.  

Thus, the presumption of soundness attaches to the Veteran.  In 
order to rebut the presumption, there must be clear and 
unmistakable evidence which demonstrates that the Veteran's 
injury or disease existed before acceptance and enrollment and 
was not aggravated by service. 38 U.S.C.A. § 1111 (West 2002).  
The Veteran has provided varying accounts as to when his 
psychiatric condition began.  In 1975, he stated that he had 
never had depression.  In September 2002, he reported that he had 
symptoms of depression "all [his] life".  In March 2004, he 
reported that he had depression for "several years".  At the 
May 2004 DRO hearing, he alluded to the fact that his psychiatric 
disability was due to being beaten up in Okinawa.  At the October 
2006 VA examination, he reported "I always felt depressed, even 
as a child.  I have a bad childhood".  The lack of objective 
clinical evidence of record from prior to the Veteran's entrance 
into service, and the Veteran's numerous, and differing, 
statements as to the onset date, and etiology, of his psychiatric 
condition, do not provide clear and unmistakable evidence to 
rebut the presumption of soundness.  However, before the Board 
may make a final determination on the issue, further development 
is warranted.

The evidence of record includes a September 2008 VA medical 
record which reflects it is an addendum to a July 2, 2007 
examination by Dr. J.D.  The record does not contain a July 2007 
examination report by Dr. J.D.  Neither the Veteran, nor his 
attorney, has indicated in any way that the Veteran underwent an 
examination in July 2007.  The compensation and pension inquiry, 
printed in August 2008, does not reflect that the Veteran 
underwent an examination in July 2007, or that one was ever 
requested.  (The August 2008 inquiry reflects a request and 
completion of a January 2007 mental disorder examination, and the 
claims file contains the completed January 30, 2007 addendum.)  
The October 2008 SSOC, the October 2009 Veteran's appellate 
brief, the JMR, the March 2010 court order, and the August 2010 
correspondence from the Veteran's attorney, are all negative for 
mention of a July 2007 VA examination by Dr. J.D.  Rather, the 
claims file contains an October 2006 VA examination report by a 
licensed psychologist, and her January 2007 addendum.  

Nevertheless, as Dr. J.D. has provided a September 20008 report 
that he examined the Veteran in July 2007, the Board finds that 
the RO should attempt to obtain any report of such an 
examination.  If Dr. J.D. did not examine the Veteran in July 
2007, or at any other time, this information should be noted in 
the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for all medical treatment 
facilities in which he was treated for a 
psychiatric disability.  After obtaining a 
completed VA Form 21-4142, the AOJ should 
attempt to obtain all pertinent medical records 
not already associated with the claims file, to 
include VA records from July 2007 from Dr. 
J.D..

If the above search for any such records 
yields negative results, to include July 
2007 records from Dr. J.D., this fact 
should be noted in the claims folder.  Any 
documents received by VA should be associated 
with the claims folder.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disability.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant and his representative an 
appropriate opportunity to respond.  The case 
should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


